The writ of error herein was allowed and taken under the statute to a judgment remanding the petitioner in habeas corpus proceedings. It is contended that Chapter 10177, Acts of 1925, General Laws, Sections 3999 et seq., Section 7880, Compiled General Laws, set out in the statement, is a local or special law not of uniform operation throughout the State, and that the punishment prescribed therein for a violation of its provisions, conflicts with Sections 20 and 21 of Article III of the State Constitution which forbid local or special laws in enumerated cases including laws "for the punishment of crime or misdemeanor."
The statute does not apply "to counties having a population of less than forty thousand, taken from 1925 census or any subsequent census." The organic sections require laws "for the punishment of crime or misdemeanor" to be *Page 120 
of "uniform operation throughout the State," but do not require such laws to be of universal operation, and permits classifications of subjects for statutory regulation by general laws, when the classification has a basis in real differences of conditions affecting the subject regulated, and the classification applies in general to all similarly conditioned with reference to the subject regulated; and a classification may be based upon the population of counties, even though the Act does not embrace all counties that could have been included, or omits some that need but do not have statutory regulation, where the classification made is not merely capricious. State ex rel. v. Daniel, 87 Fla. 270, 99 So.2d 804; Sparkman v. Co. Budget Com. et al., 103 Fla. 242, 137 So.2d 809. This Act requires the exercise of a governmental function in licensing and regulating the business of making small loans, and is designed to remedy an evil which the Legislature conceivably and reasonably found to exist chiefly in the more populous counties of the State. This renders the classification valid, even though the evil also exists and is unregulated in other counties to which the Act does not apply. The statute is potentially applicable to every county of the State. Collier v. Cassady, 63 Fla. 390, 57 So.2d 617; Sparkman v. Co. Budget Com. et al., 103 Fla. 242, 137 So.2d 809.
If Chapter 10177 is a local or special law, its subject is not "the punishment of crime or misdemeanor," but it is "an Act to license and regulate the business of making loans in certain counties in sums of three hundred ($300.00) dollars or less," etc. As an incident to the regulations prescribed, the Act declares that "any person, co-partnership or corporation and the several officers and employees thereof who shall violate any of the provisions of Sections 1, 8, 12, 13, 17 of this Act shall be guilty of a misdemeanor and upon conviction thereof shall be punished," etc. *Page 121 
The Constitution forbids local or special laws "for thepunishment of crime or misdemeanor." This does not forbid the enactment of a local law prescribing governmental regulations under the police power, and providing that a violation of its provisions shall be a misdemeanor. The word, "Crimes," shall include all misdemeanors. Section 7102 (5004), Compiled General Laws. If the portion of the Act prescribing punishment for violations of the Act is not merely incidental to the subject of the Act, and is invalid under Section 20, Article III, Constitution, it may be disregarded in accord with Section 20 of the Act; and violation of the provisions of the local law being made a misdemeanor, which is a crime, may be punished under the general law, Section 7104 (5005), Compiled General Laws, which is as follows:
"The punishment for commission of crimes other than felonies in this State, when not otherwise provided by statutes, or when the penalty provided by statute is ineffectual because of constitutional provisions, or because the same is otherwise illegal or void, shall be a fine not exceeding two hundred dollars or imprisonment not exceeding ninety days, or both, at the discretion of the court." Stinson v. State, 63 Fla. 42,58 So.2d 722.
Whether State statutory enactments should be by general law or by local or special law, or whether an enactment is a general law or a local or special law, is a matter for State determination when the equal protection of the laws or other provision of dominant Federal law is not involved in the terms or in the application of the State enactments. But whether a classification in a State statute, whether it is a general law or a special or local law, does in its terms or in its operation deny the equal protection of the laws or violate any other provision of the paramount Federal law, *Page 122 
is to be ultimately determined by the Federal Supreme Court when duly presented.
The petition on which the writ of habeas corpus was issued alleges that Chapter 10177 "violates Article XIV of the Constitution of the United States is that said law deprives petitioner of his liberty or property without due process of law, and denies to him equal protection of the laws with other citizens within the jurisdiction of the State of Florida, in that petitioner is denied the rights and privileges because he is a resident of a county of more than forty thousand (40,000) population, which rights and privileges are enjoyed by all other citizens who are residents of counties of less than forty thousand (40,000) population."
The second contention here is that "the statute attempts an arbitrary discrimination in deprivation of defendant's constitutional right secured and declared by Sections 1 and 12 of the Constitution of the State, and Fourteenth Amendment to the Federal Constitution."
The argument has relation to the clause of the Federal Constitution forbidding the State to "deny to any person within its jurisdiction the equal protection of the laws," as well as to Sections 1 and 12 of the Declaration of Rights of the State Constitution.
Chapter 10177, Laws of Florida, 1925, enacts regulations of a class of business, to-wit: of making small loans in all the counties of the State having 40,000 or more of population, the regulations having reference to the business done as defined in the Act and not to the residence or citizenship of those who engage in such regulated business. It is "An Act to License and Regulate the Business of Making Loans in Certain Counties in Sums of Three Hundred ($300) Dollars or Less, Secured or Unsecured, at a Greater Rate of Interest Than Ten Per Centum Per Annum; Prescribing *Page 123 
the Rate of Interest and Charge Therefor, and Penalties for the Violation Thereof, and Regulating the Assignment of Wages or Salaries, Earned or to Be Earned When Given as Security for Any Such Loan."
Section 1 forbids any person, co-partnership or corporation to engage in the business of making loans of $300.00 or less and to charge more than ten per cent. per annum therefor, without first obtaining a license for engaging in such business. Section 13 limits the rate of interest that may be directly or indirectly charged under such license. Section 18 makes a violation of stated sections of the Act a misdemeanor and prescribes a punishment therefor. Section 19 is as follows:
"This Act shall not apply to the customary loan transactions made by any person, co-partnership or corporation doing business under any law of this State or of the United States relating to banks, trust companies, building and loan associations, licensed pawnbrokers, Morris Plan Companies, or Companies doing a similar business, or to bona fide purchasers of choses in action or of property, or to counties having a population of less than forty thousand, taken from 1925 census or any subsequent census."
As shown by its preamble, set out in the statement hereto, the enactment is designed to remedy an existing evil, which the Legislature conceivably and reasonably could, and apparently did, determine was more pronounced and harmful in the more populous counties of the State. The lawmaking power may under its police power, as was done in this case, enact regulations that are not all embracing; and may classify regulatory enactments with reference to degrees of evil and to the location where the evil is most harmful, without denying the equal protection of the laws. If the greatest of the evils sought to be remedied exist in the counties having relatively large populations, statutes *Page 124 
may determine the lines of differentiation without denying to any person the equal protection of the laws. No one can justly or legally demand all the rights or exceptions enjoyed by others if there is a reasonable basis for the discrimination complained of; and those who assert an unjust discrimination by the State in violation of the Federal Constitution, have the burden of showing that the asserted discrimination has no conceivable basis in differences of conditions, sufficient to justify the statutory regulation complained of. No such showing is made in this case. The opportunities in the larger counties for the abuses sought to be remedied by this statute afford a sufficient basis for a classification on a 40,000 population unit. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61,31 Sup. Ct. 337, 55 L.Ed. 369; Mutual Loan Co. v. Martell,222 U.S. 225, 32 Sup. Ct. 74, 56 L.Ed. 175; Keokee Consolidated Coke Co. v. Taylor, 234 U.S. 224, 34 Sup. Ct. 856,58 L.Ed. 1288; Miller v. Wilson, 236 U.S. 373, 35 Sup. Ct. 342,59 L.Ed. 628; Rast v. Vandeman  Lewis Co., 240 U.S. 342,36 Sup. Ct. 370, 60 L.Ed. 679; Whitney v. California, 274 U.S. 357,47 Sup. Ct. 641, 71 L.Ed. 1095. In State ex rel. v. Bryan, 87 Fla. 56,99 So.2d 327, there was unjust discrimination by counties among common owners of wild game in the State.
The exceptions contained in Section 19 as to the customary loan transactions made under any laws relating to banks, trust companies, building and loan associations, licensed pawnbrokers, Morris Plan Companies or other companies doing a similar business, do not deny the equal protection of the laws to anyone, since if those enumerated in the exceptions are otherwise regulated by law, they may legally be excepted from the operation of this statute; and if they are not so regulated and are doing business in the State, the exception does not apply to them. The exception *Page 125 
of bona fide purchasers of choses in action or of property, is based on the very substantial difference between a loan and a purchase.
The exception from the statute of counties having a population of less than forty thousand has reasonable practical basis of classification in conceivable substantial differences in the degrees of the evil sought to be remedied. Counties of larger population afford greater opportunities for extortion in making small loans to the needy in populous communities. The line of demarcation between counties being for legislative determination when, as here, it is not shown to be merely arbitrary.
Chapter 10177 operates as an exception to the general usury laws of the State, in the circumstances in which it operates. Even if the mere fact that the statute does not operate in some counties, presents a Federal question, the classification conceivably has a basis in differences of density of population and the conditions incident thereto with reference to the governmental regulations involved in this case, the particular line of separation being for legislative determination, no merely arbitrary action being shown.
The statutory regulations referred to are made under the State police power and they do not violate any right secured by Sections 1 and 12 of the Declaration of Rights of the Constitution; which sections appear in the Statement.
Error is asserted on the judgment against the petitioner in the Circuit Court for costs of the ministerial officers of the court. Section 7, Declaration of Rights, Constitution, provides that "the writ of habeas corpus shall be grantable speedily and of right, freely and without costs." Writs of habeas corpus are "grantable" only by certain courts and judges, viz.: the Circuit Courts, the Circuit Judges, the Supreme Court and the Justices thereof. It does not appear that costs were assessed for granting the writ. The *Page 126 
provision of Section 14, Declaration of Rights, Constitution, that "no person shall be compelled to pay costs except after conviction of a final trial," has reference to criminal prosecutions. See State v. Newman, 24 Fla. 33, 3 So.2d 467; Buckman v. Alexander, 24 Fla. 46, 3 So.2d 817.
As to costs in habeas corpus cases, see 5441 (3577), Compiled General Laws. The judgment in this habeas corpus proceeding is a final judgment, or else a writ of error would not lie to the judgment.
No argument or authority is adduced to show that ministerial officers are not entitled to costs in habeas corpus cases.
Affirmed.
DAVIS, C. J., and TERRELL and BROWN, J. J., and JOHNSON, Circuit Judge, concur.
BUFORD, J., dissents.